United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-610
Issued: October 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2011 appellant filed a timely appeal from a December 15, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the case.
ISSUE
The issue is whether appellant met his burden to establish that he sustained an
occupational disease in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 15, 2010 appellant, then a retired 57-year-old sheet metal mechanic, filed an
occupational disease claim alleging that he sustained noise-induced bilateral hearing loss.2 He
became aware of his condition and its relationship to his federal employment on June 10, 1990.
In a July 19, 2010 letter, OWCP informed appellant that additional evidence was needed
to establish his claim and gave him 30 days to submit a statement describing the occupational
exposure that led to his hearing impairment. In a separate July 19, 2010 letter, OWCP asked the
employing establishment to furnish any medical records pertaining to appellant’s condition,
including all audiograms.
A February 2, 2010 report signed by an audiologist related that appellant had a history of
noise exposure and complained of diminished hearing. An audiogram obtained February 1, 2010
exhibited the following decibel (dBA) losses for both ears at 500, 1,000, 2,000 and 3,000 Hertz
(Hz): 15, 25, 30 and 45. The audiologist diagnosed bilateral sensory hearing loss.
In a statement dated March 2, 2010, appellant detailed that he worked for the employing
establishment since 1976, initially as a laborer until 1984 and thereafter as a steel metal
mechanic until 2008. In both capacities, he was exposed to noise produced by aircraft engines,
metal cutters and shapers, chippers, grinders, riveters and various pneumatic tools for 45 hours
each week. Appellant also served in the military from 1973 to 1984 and was exposed to noise
generated by gunfire, percussion grenades, vehicles, pneumatic grinders, rivet guns and other
machinery. He wore hearing protection during these periods.3
A July 23, 2010 letter from the employing establishment agreed that appellant was
exposed to occupational noise, but did not specify the extent.4 In a subsequent undated report,
Dr. Karen M. Allstadt, an employing establishment physician specializing in occupational
medicine, noted that appellant demonstrated mild high-frequency hearing loss in the left ear in
1991 and mild-to-moderate bilateral loss in October 2000, the latter of which was indicative of
either middle ear involvement or a temporal bone injury. There was limited audiometric data
available between 1976 and 200 but she noted viewing audiograms beginning in October 2000 as
well as a referenced baseline from 1991, although she had no 1991 baseline sheet to review. By
2008, appellant showed mild-to-moderate bilateral high-frequency impairment.5 Dr. Allstadt
diagnosed sensorineural hearing loss and concluded that the intensity and duration of appellant’s
exposure was sufficient to cause his condition. She checked a box “no” on the report indicating
2

Appellant retired effective June 28, 2008.

3

This information was later incorporated into the September 24, 2010 statement of accepted facts.

4

The employing establishment noted that dosimetric data suggested that a similarly-situated individual would be
exposed to noise between 79 and 85 dBA based on an eight-hour time-weighted average (TWA). This data is not
part of the evidence of record.
5

Dr. Allstadt’s report included an unsigned hearing history form, which ostensibly summarized appellant’s
audiometric data from October 2, 2000 to February 2, 2010. However, the evidence of record does not contain any
corresponding audiograms.

2

that appellant’s hearing loss was not due to workplace noise exposure. Dr. Allstadt reviewed
appellant’s workplace records but did not perform a clinical evaluation.
The employing establishment controverted the claim in a July 26, 2010 letter, pointing
out that appellant did not furnish rationalized medical opinion evidence demonstrating a causal
relationship between his federal employment and the alleged injury. It did not provide any
audiograms or additional data regarding appellant’s workplace noise exposure during the term of
employment.
OWCP referred appellant for a second opinion examination to Dr. John S. Keebler, a
Board-certified otolaryngologist. In an October 12, 2010 report, Dr. Keebler did not observe any
physical abnormalities on examination and noted that the record did not contain audiograms
from the employing establishment. He could not compare appellant’s current test results to those
at the beginning of his noise exposure. An October 12, 2010 audiogram exhibited the following
dBA losses at 500, 1,000, 2,000 and 3,000 Hz: 25, 30, 30 and 50 for the right ear and 0, 15, 25
and 40 for the left ear. Dr. Keebler diagnosed mild-to-moderate bilateral sensorineural hearing
impairment. As the losses were seen at higher frequencies, he opined that appellant’s condition
was “probably just presbycusis” and advised that appellant wore earplugs at work.
OWCP asked Dr. Keebler in a November 9, 2010 letter to clarify his opinion. In a
November 18, 2010 supplemental report, Dr. Keebler specified that appellant sustained moderate
hearing impairment at 4,000, 6,000 and 8,000 Hz, which was consistent with the his age. He
stated that hearing loss was not greater at 4,000 Hz than 6,000 and 8,000 Hz which would be
expected with noise-induced loss.
In a December 8, 2010 report, an OWCP medical adviser reviewed the October 12 and
November 18, 2010 reports and disagreed with Dr. Keebler’s opinion. While the record did not
contain monitoring audiograms from the employing establishment, appellant was nonetheless
exposed to significant acoustic trauma during the course of his federal employment. Moreover,
the October 12, 2010 audiogram revealed a hearing impairment that materially exceeded what
would normally be predicated on presbycusis. OWCP’s medical adviser concluded that
appellant sustained noise-induced hearing loss.6
By decision dated December 15, 2010, OWCP denied appellant’s claim, finding that
Dr. Keebler’s reports constituted the weight of the medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to

6

OWCP’s medical adviser listed October 12, 2010 at the date of maximum medical improvement, recommended
hearing aids and calculated 13 percent right monaural hearing impairment.

3

the employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.9 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.10
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.11
ANALYSIS
The Board finds that the case is not in posture for decision.
After appellant filed an occupational disease claim for bilateral hearing impairment,
OWCP requested additional information from the employing establishment in a July 19, 2010
letter, specifically audiograms and other pertinent medical records. While the employing
establishment responded with July 23 and 26, 2010 letters and an undated report from
Dr. Allstadt, it failed to provide any audiograms. In her report, Dr. Allstadt noted viewing
audiograms beginning in October 2000 as well as a referenced baseline from 1991. This
audiometric evidence was not forwarded to OWCP. As a result, both the second opinion
examiner, Dr. Keebler, and OWCP’s medical adviser based their conclusions on a limited
medical file. An employer’s reluctance or refusal to submit requested evidence relating to an
employee’s hearing loss claim should not be an impediment to a successful prosecution of the
claim.12 In the present case, the type of information being sought, namely employing
establishment audiograms, is normally within the custody of said establishment and not readily
7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

Victor J. Woodhams, 41 ECAB 345 (1989).

9

See S.P., 59 ECAB 184, 188 (2007).

10

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); R.R., Docket No. 08-2010 (issued April 3, 2009).

11

I.J., 59 ECAB 408 (2008); Woodhams, supra note 8.

12

See Jerome J. Kubin, Docket No. 03-1830 (issued October 1, 2003).

4

available to appellant. Accordingly, appellant should not be penalized for the employing
establishment’s failure to submit such information.13
The need for this evidence is important in view of the differing opinions of the physicians
that either examined appellant or reviewed his records. As noted, Dr. Allstadt both supported
and negated causal relationship. Dr. Keebler negated causal relationship finding that appellant’s
hearing loss pattern was consistent with presbycusis while OWCP’s medical adviser disagreed
with Dr. Keebler explaining that appellant’s hearing loss was materially in excess of what would
be attributed to presbycusis. As noted, both Dr. Keebler and the medical adviser did not have
monitoring audiograms to help them document the type of hearing loss changes that appellant
experienced during the period of his employment.
It is well established that proceedings under FECA are not adversarial in nature and
OWCP is not a disinterested arbiter. While an employee has the burden to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence and has the
obligation to see that justice is done.14 On remand OWCP should again request audiograms and
any pertinent information regarding appellant’s occupational noise exposure from the employing
establishment. In particular, OWCP should obtain the records referenced by Dr. Allstadt. Upon
receipt of such information, OWCP should prepare a statement of accepted facts and develop the
medical evidence by referring appellant to an appropriate Board-certified otolaryngologist for
appropriate testing and a rationalized medical opinion regarding whether he sustained a hearing
impairment causally related to occupational noise exposure. After conducting such further
development as it may find necessary, OWCP shall issue an appropriate merit decision.15
CONCLUSION
The Board finds that the case is not in posture for decision and must be remanded for
further development of the record.

13

See id.

14

William J. Cantrell, 34 ECAB 1233 (1983); E.J., Docket No. 09-1481 (issued February 19, 2010).

15

The Board notes counsel’s argument on appeal that the OWCP medical adviser’s opinion instead of
Dr. Keebler’s should have constituted the weight of the medical evidence. In light of the Board’s disposition, this
contention is moot.

5

ORDER
IT IS HEREBY ORDERED THAT the December 15, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: October 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

